Fourth Court of Appeals
                                       San Antonio, Texas
                                              March 16, 2015

                                           No. 04-15-00034-CV

                    IN RE LERIN HILLS MUNICIPAL UTILITY DISTRICT

                                     Original Mandamus Proceeding 1

                                                  ORDER

Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Jason Pulliam, Justice

       On January 27, 2015, relator Lerin Hills Municipal Utility District filed a petition for writ
of mandamus. This court requested a response to the petition, which was filed on February 18,
2015. The court has considered the petition for writ of mandamus and the response filed on
behalf of the real parties in interest, and is of the opinion that relator is not entitled to the relief
sought. Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a).
The court’s opinion will issue at a later date.

        In addition, after the real parties filed the response, relator filed original and amended
motions to strike certain items included in the appendix to the response, as well as all references
to those items contained in the body of the response. Because this court has discretion to
consider or ignore any item provided as part of the record in determining the issues presented,
relator’s motion to strike is DENIED AS MOOT. See In re C.A.K., 155 S.W.3d 554, 559 (Tex.
App.—San Antonio 2004, pet. denied) (appellate court free to disregard matters included in
record); Roventini v. Ocular Sci., Inc., 111 S.W.3d 719, 726 (Tex. App.—Houston [1st Dist.]
2003, no pet.) (nothing in rules compels court of appeals to consider supplemental items in
reaching a decision on the merits).

           Relator’s request for sanctions is DENIED.

           It is so ORDERED on March 16, 2015.

                                                            PER CURIAM

ATTESTED TO:           ____________________________
                       Keith E. Hottle
                       Clerk of Court

1
 This proceeding arises out of Cause No. 001-13-CON-CCL, styled Lerin Hills Municipal Utility District v. Willis
Jay Harpole and Dawn D. Harpole, pending in the County Court at Law, Kendall County, Texas, the Honorable Bill
R. Palmer presiding.